Case 2:19-cv-00248-JRG Document 260 Filed 11/20/20 Page 1 of 3 PageID #: 10420




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

INFERNAL TECHNOLOGY LLC, and   §
TERMINAL REALITY, INC.,        §
                               §
     Plaintiffs,               §                           Civil Action No. 2:19-cv-248-JRG
                               §                                      LEAD CASE
      v.                       §
                               §                              JURY TRIAL DEMANDED
SONY INTERACTIVE ENTERTAINMENT §
LLC,                           §

       Defendant.


      SONY INTERACTIVE ENTERTAINMENT LLC’S MOTION FOR PRETRIAL
                    HEARING BY VIDEO CONFERENCE


        A pretrial hearing is scheduled for this case on Monday, November 23 at 9:00 am in

Marshall, Texas. On November 18, the Parties filed a Joint Notice regarding the Court’s Standing

Order relating to the Novel Coronavirus. Dkt. 255. That Notice informed the Court that certain

members of Plaintiffs’ team that will be attending the in-person pretrial conference have either

been recently exposed to a person that has tested positive for COVID-19 or have returned from

traveling abroad from a country that is classified as a Level 3 – High Risk by the CDC. In that

Notice, Defendant requested that the Court hold the Pretrial Conference by video conference.

Plaintiffs contended that the Pretrial Conference go forward in person, but “will accept whatever

position the Court believes is in the best interest of the parties, the Court, and the administration

of justice.” Id. at 2.

        On November 19, Defendant filed a Motion to Continue the Trial presently set for

December 4, 2020. Dkt. 259.
Case 2:19-cv-00248-JRG Document 260 Filed 11/20/20 Page 2 of 3 PageID #: 10421




       In order to formalize Defendant’s request to hold the pretrial conference made in the

Parties Joint Notice (Dkt. 255), and for the reasons stated therein and in Defendant’s Motion to

Continue the Trial (Dkt. 259), Defendant respectfully moves the Court to hold the pretrial

conference presently set for November 23 by video conference.

       Defendant respectfully requests that the Court treat this in an expedited manner due to the

timing and travel implication for the Parties.

Dated: November 20, 2020                         Respectfully submitted,

                                                 /s/ Eric A. Buresh
                                                 Eric A. Buresh (KS Bar No. 19895)
                                                 Email: eric.buresh@eriseip.com
                                                 Jason R. Mudd (KS Bar No. 25749)
                                                 Mark C. Lang (KS Bar No. 26185)
                                                 Email: mark.lang@eriseip.com
                                                 Michelle L. Marriott (KS Bar No. 21784)
                                                 ERISE IP, P.A.
                                                 7015 College Blvd., Suite 700
                                                 Overland Park, Kansas 66211
                                                 Telephone: (913) 777-5600
                                                 Facsimile: (913) 777-5601

                                                 Kelly Hughes (CO Bar No. 51177)
                                                 Email: kelly.hughes@eriseip.com
                                                 Karyn Kesselring (CO Bar No. 52476)
                                                 Email: karyn.kesselring@eriseip.com
                                                 ERISE IP, P.A.
                                                 5600 Greenwood Plaza Blvd., Suite 200
                                                 Greenwood Village, Colorado 80111
                                                 Telephone: (913) 777-5600
                                                 Facsimile: (913) 777-5601

                                                 Melissa R. Smith (TX Bar No. 24001351)
                                                 Email: melissa@gillamsmithlaw.com
                                                 Harry L. Gillam, Jr. (TX Bar No. 07921800)
                                                 Email: gil@gillamsmithlaw.com
                                                 GILLAM & SMITH, L.L.P.
                                                 303 South Washington Avenue
                                                 Marshall, Texas 75670
                                                 Telephone: (903) 934-8450
                                                 Facsimile: (903) 934-9257

                                                 Counsel for Defendant
                                                 Sony Interactive Entertainment LLC


                                                 2
Case 2:19-cv-00248-JRG Document 260 Filed 11/20/20 Page 3 of 3 PageID #: 10422




                              CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Defendant conferred with counsel for Plaintiffs regarding

the foregoing Motion to Hold the Pretrial Hearing by Video Conference on November 20, 2020.

Plaintiffs’ counsel stated that it is opposed to the relief requested in this motion.


                                                       /s/ Harry L. Gillam Jr.
                                                       Harry L. Gillam, Jr.


                                 CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was served on all counsel who have

 consented to electronic service, Local Rule CV-5(a)(3), on November 20, 2020.


                                                       /s/ Harry L. Gillam, Jr.
                                                       Harry L. Gillam, Jr.




                                                   3
